UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7376


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DERRICK SIMMONS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:07-cr-00294-HMH-12; 7:14-cv-02535-HMH)


Submitted:   February 6, 2015              Decided:   February 10, 2015


Before WYNN and     DIAZ,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derrick Simmons, Appellant Pro Se. Andrew Burke Moorman, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Derrick Simmons seeks to appeal the district court’s

orders dismissing as untimely his 28 U.S.C. § 2255 (2012) motion

and denying his motion for reconsideration.                          The orders are not

appealable      unless        a    circuit         justice     or     judge       issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability          will     not     issue       absent   “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies    this    standard      by

demonstrating        that     reasonable           jurists    would       find     that    the

district      court’s      assessment      of       the    constitutional         claims    is

debatable     or     wrong.        Slack   v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Simmons has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

                                               2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3